PELHAM, P. J.
This was a prosecution for the violation of a municipal ordinance prohibiting the sale, etc., of prohibited liquors — an offense made punishable by imprisonment or hard labor. The trial was de novo on appeal from the recorder’s court, and the trial court charged the jury in its oral charge on the measure of proof necessary to a conviction as follows: “The burden of proof here is not as great as it is in criminal cases; that is, in cases in which the state prosecutes people for the violation of its laws. The burden here upon the city is simply to require that degree of proof which reasonably satisfies you of the truth of the averments of the complaint, and not to satisfy you beyond a reasonable doubt.”
The rule has been differently declared by the Supreme Court in Barron v. City of Anniston, 157 Ala. 399, 48 South. 58, which case has been followed and cited approvingly on the rule there laid down, that to authorize a conviction the jury must believe the defendant guilty of the offense charged beyond a reasonable doubt, in the *611more recent case of White v. City of Anniston, 161 Ala. 662, 49 South. 1030.
The defendant reserved an exception to that portion of the trial court’s oral charge erroneously instructing the jury on the measure of proof required to warrant a conviction, and it follows that a reversal must result.
Reversed and remanded.